[Seneca Foods Logo] Seneca Foods Corporation July 8, VIA EDGAR and FACSIMILE: 703-813-6982 Attention:Sean Donahue Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Seneca Foods Corporation Registration Statement on Form S-3, as amended Commission File No. 333-160358 Ladies and Gentlemen: Seneca Foods Corporation (the “Company”) hereby requests that the above referenced registration statement be declared effective at 5:00 p.m. on Wednesday, July 8, 2009, or as soon thereafter as is reasonably practicable. The Company acknowledges that (i) should the Securities Exchange Commission (the “Commission”) or the Commission’s staff (the “Staff”), acting pursuant to delegated authority, declare the registration statement effective, it does not foreclose the Commission from taking any action with respect to such filing; (ii) the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the registration statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Seneca Foods Corporation By: /s/Kraig H. Kayser Kraig H. Kayser President and Chief Executive Officer 3736 South Main Street Marion, New York 14505 www.senecafoods.com
